Citation Nr: 1730770	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea, and, if so, whether service connection is warranted for the claimed disability. 

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for headaches. 
 
  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The Veteran service on active duty from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, November 2010, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that while the Veteran's claim for PTSD was also noted to have been claimed as one for depression, the Veteran has related the claim to an in-service stressor and repeatedly addressed the claim as one for PTSD,  and the claim was developed as one for PTSD.  The Veteran has not expressed a belief  of depression with onset in service or related to service, nor does the record otherwise so indicate.  The claim has been developed and adjudicated as one for PTSD, and denied based on absence of an in-service stressor to support the claim.  The Board accordingly considers the appealed issue as a request to reopen a previously denied claim for service connection for PTSD.  If the Veteran desires to file a claim more broadly as one for service connection for a psychiatric disability, he may do so at the RO level.  The Board does not consider a broader claim for service connection for psychiatric disability to have been raised in this case.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes the prior claims for service connection for PTSD and the Veteran's ample demonstration by his submissions during the current claim that he was seeking service connection for PTSD based on asserted stressors in service, while not addressing any symptoms of depression or other psychiatric disorder in service or related to service.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5.



FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not have a credible or corroborated in-service stressor upon which a diagnosis of PTSD can be based.  The Veteran has not engaged in combat, and has not alleged a personal assault stressor or a factually uncontradicted stressor based on fear of hostile military or terrorist activity.  

2.  A November 2010 rating decision denied a claim for service connection for sleep apnea.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the November 2010 decision is final.

3.  Some of the evidence received since the November 2010 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

4.  The most probative evidence indicates that the Veteran does not have sleep apnea which developed in service or is otherwise causally related to service.  

5.  A November 2010 rating decision denied a claim for service connection for migraine headaches.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; the November 2010 decision is final.

6.  Evidence received since the November 2010 rating decision denying service connection for migraine headaches is either not new or does not relate to an unestablished fact necessary to support the claim.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The November 2010 decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).

3.  The criteria to reopen the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The November 2010 decision that denied the Veteran's claim for entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).

6.  New and material evidence has not been presented; the claim for service connection for migraine headaches is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Compliant VCAA notice was provided in letters in February 2010 and March 2012 letters.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service medical records.

The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claims.  However, as new and material evidence has not been submitted to reopen the claim for service connection for migraine headaches, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach to that claim.  38 C.F.R. § 3.159 (c)(iii).  

Regarding the PTSD claim, a confirmed in-service stressor was not provided, and a personal assault stressor or a claim based on a fear of hostile military or terrorist activity has not been alleged to support PTSD without a confirmed stressor.  38 C.F.R. § 3.304(f)(3)-(5).  As discussed below, the Veteran's newly alleged stressor is contradicted by official military records of activities of the naval vessel on which he was stationed, and the Veteran's prior asserted stressor was not provided with sufficient detail to allow any corroboration.  Hence, a VA examination to support the PTSD claim is not required, since no stressor that may support service connection is presented or may be otherwise accepted based on existing law and regulation.  

Regarding the sleep apnea claim, this has been alleged as due to claimed PTSD, not as incurred in service or otherwise related to service.  There is also no indication of a direct link to service.  Hence, absent service connection for PTSD, an examination addressing the sleep apnea claim is also not warranted.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Analysis

II.  A.  Requests to Reopen Claims for Service Connection for Sleep Apnea and Migraine Headaches 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108  (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156 (a) (2016). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110   (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

The Veteran's claim for service connection for sleep apnea was last previously denied by a November 2010 rating action.  Subsequent treatment records include a diagnosis of sleep apnea, which was not established at the time of the November 2010 denial.  Hence, the claim for service connection for sleep apnea is also reopened.  

The Veteran's claim for service connection for migraine headaches was last previously denied by the RO in a November 2010 rating action.  Because the Veteran did not appeal that decision and did not submit additional pertinent evidence within a year following that decision, it became final.  The Veteran did submit an additional claim for service connection for migraine headaches in October 2011 as secondary to PTSD.  However, because service connection for PTSD is herein denied, service connection for migraine headaches cannot be sustained on that basis, and hence such basis cannot support reopening the claim.  38 C.F.R. §§ 3.156(a), 3.310.  

Evidence added to the record since the November 2010 rating action is cumulative of other evidence of record or cannot service to support the claim.  Current migraine headaches were already established, and new, competent evidence to support migraine headaches with onset in service or otherwise causally linking them to service has not been subsequently added to the records.  Hence, reopening of the claim is not warranted, and the claim must be denied.  

II.  B.  Claims on the Merits for Service Connection for PTSD and Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304 (f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends, in effect, that he has PTSD related to in-service stressors and that he has sleep apnea secondary to his claimed PTSD.  

The Veteran in October 2011 provided the following very specific stressor statement in support of his PTSD claim:

I was only 16 Years old when I joined the Navy.  My parents signed a wavier for me to join and my first duty station after basic training and tech school was the USS William M Wood.  The Ship's home port was Athens Greece. On 20 July 1974 the Greek junta sponsored a coup in Cyprus led by extremist Greek Cypriots against the government of President Makanos [sic], citing his alleged pro-communist leanings and his perceived abandonment political union with Greece.  Turkey, citing the 1960 Treaty of Guarantee, invaded militarily to protect Turkish Cypriots.  In a two-stage offensive, Turkish troops took control of over a third of the island.  Almost all Greek Cypriots subsequently fled south while almost all Turkish Cypriots moved to the north.  When this Turkish invasion took place my ship pulled out of port leaving a small group of us stranded in Athens.  We were detained by Greek officials for three days.  We were then released back to the Navy and transferred to another US Navy ship and after that ship caught up to the USS Enterprise in the middle of the ocean, we were transferred by cage over heavy seas from the small ship to the USS Enterprise.  This whole incident was very traumatic to me and I was fearful for my life.  First from the riots and war in Greece then being held by the Greeks only to be scared out of my wits by the ship to ship transfer.  After this transfer every time we were in a storm at sea it scared the hell out of me I had to on several occasion strap myself in my bunk to keep from falling out and worried that I was going to drown at sea.

The RO sought confirmation of the Veteran's stressor as alleged in October 2011 (as detailed above) via the Defense Personnel Records Image Retrieval System (DRPIS).  DPRIS provided the following account:

We reviewed the 1974 command history and the July 20 1974 deck logs for the USS WILLIAM M WOOD (DD 715).  The history reveals that the Turkish Invasion of Cyprus on July 20 1974 found the USS WILLIAM M WOOD in Naples.  General recall was sounded and by 1700 hours that day, the ship was underway.  The following 21 days were ones of watching and waiting while the USS WILLIAM M WOOD circled Crete in a Standby status awaiting further orders concerning the United States role in the 74 Cyprus Contingency.  After affairs quieted the USS WILLIAM M WOOD returned to Naples.  The deck logs reveal that on July 20 1974 at 1910 hours the ship was underway from Elefsis, Greece en route to Naples, Italy.  The history and deck logs do not document [the Veteran] being detained during the Turkish Invasion.  Information regarding this detention may be documented in [the Veteran's] Official Military Personnel File (OMPF)

Veteran's most recent asserted stressor to support his claim for service connection for a psychiatric disorder including PTSD is thus contradicted by the official record by DPRIS.  The USS William M Wood was in Naples, not Athens at the time of the July 1974 Cypriot coup.  His account of being detained is also contrary to official records including deck logs and the Veteran's own service personnel records, neither of which reflects the Veteran being detained following that coup.  The Board finds that this alleged stressor cannot be accepted without need for corroboration based on being related to "fear of hostile military or terrorist activity" pursuant to 38 C.F.R. § 3.304(f)(3) because the events as alleged are contradicted by official records, and hence cannot be accepted as having occurred.  

Similarly, the Veteran's prior reported stressors of having witnessed soldiers killed aboard ship were also not corroborated from official sources.  The Veteran provided no specific details of the alleged incident or incidents, and the VA made a formal finding regarding that alleged stressor in December 2009, that the Veteran failed to provide specific information sufficient to allow for a search with the U.S. Army and Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  Since the Veteran has still failed to provide sufficient detail of this reported stressor to allow for verification, no subsequent development was attempted, and that stressor also remains unverified. 

In the absence of any verified or corroborated in-service stressors and in the absence of evidence of onset of PTSD in service, the evidence preponderates against the claim for service connection for PTSD.  38 C.F.R. §§ 3.303, 3.304(f).  

Similarly, while recent treatment records include a diagnosis of sleep apnea, records from service and for years following service include no findings or diagnosis supportive of sleep apnea, and competent evidence causally linking sleep apnea to service is also not presented.  

While the Veteran believes that he has PTSD and sleep apnea related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of sleep apnea is not competent medical evidence.  Moreover, the Veteran has not alleged that he began having PTSD or sleep apnea in service or proximate to service.  

Thus, with the preponderance of the evidence against sleep apnea being present in service or otherwise causally related to service, service connection for sleep apnea as directly related to service is not warranted.  38 C.F.R. § 3.303.  

Service connection for sleep apnea as secondary to psychiatric disability including PTSD cannot be sustained because the Veteran is not service connected for PTSD or other psychiatric disability.  38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).














							(Continued on the next page)

ORDER

Service connection for PTSD is denied.

New and material evidence has been received and the claim for service connection for sleep apnea is reopened.  However, the reopened claim for service connection for sleep apnea is denied.

As new and material evidence has not been received, the claim for service connection for migraine headaches is not reopened and the appeal is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


